ACCEPTED
                                                                                                                   03-14-00119-CV
                                                                                                                          3656322
                                                                                                         THIRD COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                               1/5/2015 4:52:36 PM

                                            NO. 03-14-00119-CV
                                                                                                                 JEFFREY D. KYLE
                                                                                                                            CLERK


                                     IN THE COURT OF APPEALS
                                     THIRD DISTRICT OF TEXAS                                       FILED IN
                                                                                            3rd COURT OF APPEALS
                                          AUSTIN, TEXAS                                         AUSTIN, TEXAS
                                                                                            1/5/2015 4:52:36 PM
                                                                                               JEFFREY D. KYLE
                           EMERGENCY SERVICE PARTNERS,                                   L.P.,      Clerk
                            ORLANDO R. MAGALLANES M.D., and
                                 JACK W. PIERCE, M.D.,
                                                       Appellants
                                           v.

                         SHARON ROTHERT and FRED ROTHERT,
                                                    Appellees


         APPELLANTS EMERGENCY SERVICE PARTNERS, L.P.
              and ORLANDO R. MAGALLANES, M.D.’s
                  MOTION TO DISMISS APPEAL


         Appellants Emergency Services Partners, L.P. and Orlando R.

Magallanes, M.D. file this joint motion to dismiss thier appeal, and in

support of this motion show:

                                              Notice of Appeal

         Appellants perfected their appeal on February 28, 2014 by filing their

notice of appeal.

                                                    Dismissal

         Appellants no longer wish to pursue their appeal.




Appellants’ Emergency Service Partners, LP and Orlando R. Magallanes, M.D.’s Motion to Dismiss Appeal      Page 1
                                 No Opposition from Appellees

         Appellees Sharon and Fred Rothert, M.D. do not oppose this motion.

Appellants have not received a response from Appellant Jack D. Pierce,

M.D.

                                                         Costs

         Appellants agree to pay all costs incurred concerning their portion of

this appeal.

                                            Request for Relief

         For these reasons, Appellants ask this Court to:

              • grant this motion; and

              • dismiss Appellants’ appeal.
                                               Respectfully submitted,

                                               /s/Robinson C. Ramsey
                                               ROBINSON C. RAMSEY
                                               State Bar No. 16523700
                                               rramsey@langleybanack.com
                                               LUCRETIA R. MARMOR
                                               State Bar No. 00796998
                                               lmarmor@langleybanack.com
                                               LANGLEY & BANACK, INC.
                                               Trinity Plaza II, Suite 900
                                               745 East Mulberry Avenue
                                               San Antonio, Texas 78212
                                               Telephone: 210.736.6600
                                               Telecopier: 210.735.6889

                                               ATTORNEYS FOR APPELLANTS
                                               ORLANDO R. MAGALLANES, M.D.,
                                               and EMERGENCY SERVICE PARTNERS, L.P.

Appellants’ Emergency Service Partners, LP and Orlando R. Magallanes, M.D.’s Motion to Dismiss Appeal   Page 2
                              CERTIFICATE OF CONFERENCE

      The attorney for Appellants Orlando R. Magallanes, M.D. and
Emergency Service Partners, L.P. has conferred with the attorneys for
Appellees Sharon and Fred Rothert, who do not oppose this motion.
Appellants’ attorney has not received a response from J. Mark Holbrook,
the attorney for Appellant Jack W. Pierce, M.D.

                                                                  /s/Robinson C. Ramsey
                                                                  ROBINSON C. RAMSEY
                                                                  LUCRETIA R. MARMOR

                                   CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing document has
been sent to counsel listed below on January 5, 2015.

Eugene W. Brees, II                         Via eFiling
Michelle M. Cheng
WHITEHURST, HARKNESS, BREES & CHENG, P.C.
5113 Southwest Parkway, Suite 150
Austin, Texas 78735
Telephone: (512) 476-4346
Telecopier: (512) 476-4400
Counsel for Appellees Sharon Rothert and Fred Rothert

J. Mark Holbrook                            Via eFiling
HOLBROOK LAW FIRM
P.O. Box 26692
Austin, Texas 78731
Telephone: (512) 658-7914
Telecopier: (512) 482-0342
and
David M. Davis                              Via eFiling
DAVIS & WRIGHT, P.C.
P.O. Box 2283
Austin, Texas 78768-2283
Telephone: (512) 482-0614
Telecopier: (512) 482-0342
Counsel for Appellant Jack W. Pierce, M.D.
                                       /s/Robinson C. Ramsey
                                       ROBINSON C. RAMSEY
Appellants’ Emergency Service Partners, LP and Orlando R. Magallanes, M.D.’s Motion to Dismiss Appeal   Page 3